Citation Nr: 1432919	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-30 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased (compensable) disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to a compensable disability rating for service-connected bilateral hearing loss, and denied entitlement to service connection for PTSD.

The issue of entitlement to service connection for Parkinson's disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2011 private psychological evaluation.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for hearing loss  is REMANDED to the agency or original jurisdiction (AOJ); and is discussed in the REMAND section of this decision.


FINDING OF FACT

The Veteran has currently diagnosed PTSD that mental health professionals have linked to an in-service stressor for which there is credible supporting evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from disease or injury in service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f)

A private psychologist provided a diagnosis of PTSD in a November 2011 report.  A VA examiner provided contradictory findings in the report of an April 2011 VA examination, noting that the Veteran met the criteria for a diagnosis of PTSD, but proceeding to opine that the Veteran "does not exhibit a diagnosis of PTSD."  The evidence is in at least equipoise that the Veteran meets the criteria for the diagnosis.

In August 2012, the Joint Services Records Research Center found credible supporting evidence of the Veteran's reported stressor of seeing and handling dead bodies that were brought onto his ship during service.  Element 2 is thus established.  The private psychologist based the diagnosis of PTSD, in part, on this stressor.  Although he did not specifically state the supporting stressors, he reported this among the Veteran's stressors.  The VA examiner essentially found the stressor of witnessing the handling of body bags to be insufficient, but did not provide a plausible explanation as to why this stressor was insufficient or consider reports that the Veteran had handled body bags.  The evidence is in favor of finding a medical link between the claimed stressor and the diagnosis.  The criteria for service connection for PTSD are met and the claim is granted.  

The VA examiner and the private psychologist noted a depressive disorder.  The private psychologist found it difficult to say whether this was related to PTSD or to Parkinson's disease was certain that the Veteran had anxiety in association with PTSD.  The VA examiner attributed it to Parkinson's disease.  The evidence is in equipoise, and service connection for depression and anxiety is also warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses).


ORDER

Service connection for a psychiatric disability, to include PTSD, is granted.


REMAND

The severity of his Veteran's service-connected hearing loss was last evaluated through a private audiological evaluation in May 2011, and hearing acuity noted on that evaluation was noticeably worse than on a the most recent VA examination in February 2011.  He is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the February 2011 VA examination report did not provide a description of the functional effects of the Veteran's hearing loss as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination.  The VA examination report or addendum should indicate that the claims folder was reviewed by the examiner in association with the examination.  All necessary studies and tests should be conducted.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


